Case 8:21-cv-00391-VMC-SPF Document 70 Filed 04/26/21 Page 1 of 10 PagelD 634

2

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
V. Case No.: 8:21-cv-391-VMC-SPF
TOBIAS BACANER, M.D.;
TOBIAS & JILL BACANER
REVOCABLE TRUST; X_ Evidentiary
THEODORE FERGUSON, II; Trial
TIMOTHY FERGUSON; Other
PARAGON COMMUNITY

HEALTHCARE, INC.; and
COBALT PHARMACY, INC.,

 

 

 

 

 

Defendants.
/
UNITED STATES’ EXHIBIT LIST
Exhibit Date Date Sponsoring Objection, Description of Exhibit
No. Identified | Admitted Witness Stipulation,
Admission!
1 Paul J. No Objection | Declaration of Paul
Lynch, J. Lynch, M.D.
y/r2t/21| 7/26/21 | wep. / BSN: USA-000001
to USA-000037
2 DEA DI No Objection | Patient A.M.
| | Mark Amended Autopsy
Sealed | 24/ yl ae py) Report
Biondolino BSN: USA-000038

 

 

 

 

 

 

 

 

 

' Type “A” in this column to identify exhibits to be received in evidence by agreement, otherwise,
specifically state each objection to each opposed exhibit.
Case 8:21-cv-00391-VMC-SPF Document 70 Filed 04/26/21 Page 2 of 10 PagelD 635

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Date Date Sponsoring Objection, Description of Exhibit
No. Identified | Admitted Witness Stipulation,
Admission
3 DEA DI No Objection- | Patient A.M.
u | bf Mark If Exhibit 2 is | Autopsy Report
Sealed |¥lrtla|ylotiy |). a, | allowed. _ | BSN: USA-000039
to USA-000049
4 DEA DI Objection Patient A.M. Patient
Mark File
Seated |¥loeloi|y/26)a1 Biondolino BSN: USA-000050
to USA-000167
5 DEA DI Objection- Patient A.M. PDMP
4 | 26\2\ y (26 | 2\| Mark Relevance (All Prescribers)
Sealed ‘Biondolinc BSN: USA-000168
to USA-000174
6 DEA DI Objection- Patient A.M. Police
l Mark Relevance Report
Senled |tle6 [a |alatla inadeline BSN: USA-000175
to USA-000185
7 DEA DI Objection Patient C.H. Patient
ilz 2( | Mark File
Sealed (h | | [os | Biondolino BSN: USA-000186
to USA-000589
8 DEA DI Objection- Patient C.H. PDMP
4 la lei |y (2¢ Ja\} Mark Relevance (All Prescibers)
Senled Pisadaline BSN: USA-000590
to USA-000605
9 DEA DI No Objection | Patient L.D.
Mark Autopsy Report
Séaled [atlas | yet ly Biondeline BSN: USA-000606
to USA-000620
10 DEA DI Objection Patient L.D. Patient
Mark File
Seated {1/26 [xx |y/aela4 Bisndelaw BSN: USA-000621
to USA-001017
11 DEA DI Objection- Patient L.D. POMP
ylab (a4 y facta Mark Relevance (All Prescribers)
Séaled Biondolino USA-001018 to
USA-001023

 

 
Case 8:21-cv-00391-VMC-SPF Document 70 Filed 04/26/21

Page 3 of 10 PagelD 636

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Date Date Sponsoring Objection, Description of Exhibit
No. Identified | Admitted Witness Stipulation,
Admission
12 DEA DI Objection Patient L.D. Police
yfotlaify(re [ai Mark Report
SEA led Biondolino BSN: USA-001024
to USA-001034
13 DEA DI No Objection | Patient T.D.
Mark Autopsy Report
Jéa led {24 Jot 4 Pe I> Biondolino BSN: USA.001035
to USA-001045
14 DEA DI Objection Patient T.D. Patient
Mark File
Sealed u In fa uot [a Biondolino BSN: USA-001046
to USA-001464
15 DEA DI Objection- Patient T.D. PDMP
4 at (21 ul 2.6 (ut Mark Relevance (All Prescribers)
Sealed Biondolino BSN: USA-001465
to USA-001472
16 DEA DI Objection- Patient T.D. Police
b{ai) Mark Relevance, Report
Sealed [41] 26/5) 4 faela Biondolino | Standard of | BSN: USA-001473
Care to USA-001486
17 DEA DI Objection Patient W.T. Patient
Mark File
Sealed |4l ela | [rela Biondolino BSN: USA-001487
to USA-002620
18 DEA DI Objection- Patient W.T. PDMP
Mark Relevance (All Prescribers)
Sealed |" faelas |4 pala Biondolino BSN: USA-002621
to USA-002634
19 DEA DI Objection ABC- Final
/ / wil Mark Termination Letter
4/26/94 | 4/26 1Al | Bio doting BSN: USA-002635
to USA-002636

 

 
Case 8:21-cv-00391-VMC-SPF Document 70 Filed 04/26/21 Page 4 of 10 PagelD 637

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Date Date Sponsoring Objection, Description of Exhibit
No. Identified | Admitted Witness Stipulation,
Admission
20 DEA DI Objection- ABC- Initial
Foundation Termination Letter
4 [ot la | 4 [ab [oy Nantotng BSN: USA-002637
to USA-002639
ZA DEA DI Objection- ABC- Retail
Mark Foundation Pharmacy
4 26 (ai | 4 la¢ /2\| Biondolino Questionnaire -
Original and Edited
Version
BSN: USA-002640
to USA-002645
22 DEA DI Objection Cobalt Pharmacy-
q [ze lo |yfaclay | Mark Patient EO PDMP
Sealed Biondolino BSN: USA-002646
to USA-002649
23 DEA DI Objection Cobalt Pharmacy-
4 /2¢far| 4 [26 lay} Mark Patient JM PDMP
Sealed Biondolino BSN: USA-002650
to USA-002657
24 DEA DI Objection Cobalt Pharmacy-
y [26 fay 4 [26 lay Mark Patient MH PDMP
Sealed Biondolino BSN: USA-002658
to USA-002667
25 DEA DI Objection Cobalt Pharmacy-
yfaelar|y [ag /2) | Mark Patient RW PDMP
Séaled Biondolino BSN: USA-002668
to USA-002677
26 DEA DI Objection Cobalt Pharmacy-
Mark Patient ZS PDMP
fake |" [26 fat) 4fas fal Biondolino BSN: USA-002678
to USA-002685

 

 
Case 8:21-cv-00391-VMC-SPF Document 70 Filed 04/26/21 Page 5 of 10 PagelD 638

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Date Date Sponsoring Objection, Description of Exhibit
No. Identified | Admitted Witness Stipulation,
Admission
27 DEA DI No Objection | Cobalt Pharmacy
lex le i | Mark File- Patient EO
Seated | YP MA14 PAPA | Bicndolino BSN: USA-003549
to USA-003638
28 DEA DI No Objection | Cobalt Pharmacy
Mark File- Patient JM
Sealed i[ wb ot | yfa/at Biondolino BSN: USA-002771
to USA-002886
29 DEA DI No Objection | Cobalt Pharmacy
Mark File- Patient MH
Sealed tlaths i fas fa Biondolino BSN: USA-002887
to USA-002999
30 DEA DI No Objection | Cobalt Pharmacy
26/2 Mark File- Patient RW
sented | lola 426 Biondolino BSN: USA-003000
to USA-003181
31 DEA DI No Objection | Cobalt Pharmacy
Sealed ufo lay y(re [a Mark . File- Patient ZS
Biondolino BSN: USA-003182
to USA-003252
32 DEA DI Objection- DEA Form-12 for
y fo ; hs rly /s p hay Richard incomplete, Cobalt Pharmacy
Albert Changes Daily, | BSN: USA-003253
No Itemization
ao DEA DI No Objection | DEA-CVs Provided
Richard as Part of Cobalt
dlre/ry y[re Ia Albert Registration
BSN: USA-003254
to USA-003271

 

 
Case 8:21-cv-00391-VMC-SPF Document 70 Filed 04/26/21

Page 6 of 10 PagelD 639

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Date Date Sponsoring Objection, Description of Exhibit
No. Identified | Admitted Witness Stipulation,
Admission
34 DEA DI No Stipulation- | DEA Pre-
Richard Foundation | Registration Package
Albert BSN: USA-003272
to USA-003290
oo DEA DI No Objection | DEA Pre-
Richard Registration PDF
Albert BSN: USA-003291
to USA-003334
35-1 DEA DI No Objection | DEA Pre-
of PG | 4/2. b/s |) | Richard Registration PPT
Albert
36 Mary No Stipulation- | Email- Cost of
Carter, Relevance Transferring Profiles
Pharm D. to 1st Choice
{hale y/a1 bi Pharmacy
BSN: USA-003335
to USA-003336
37 Mary No Stipulation | Email- Expiration of
Carter, DEA Registration
dare \4/22/2) | Pharm D. Certificate 8312020
USA-003337 to
USA-003345
38 DEA DI Objection- M. | Declaration of Mark
Mark Biondolino is | Biondolino
tlos/r ylt hi Biondolino testifying BSN: USA-003346
to USA-003439
39 DEA DI No Objection | Florida DOH
| l / Mark . License Information
4128 lay | y [2 bay Biondolino for Dr. Bacaner
BSN: USA-003440
to USA-003444

 

 
Case 8:21-cv-00391-VMC-SPF Document 70 Filed 04/26/21 Page 7 of 10 PagelD 640

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Date Date Sponsoring Objection, Description of Exhibit
No. Identified | Admitted Witness Stipulation,
Admission
40 DEA DI No Objection | Florida DOH
Mark License Information
4 }ot|-2 y [reo Biondolino for Cobalt Pharmacy
BSN: USA-003445
4] DEA DI No Objection | Florida Department
Mark of State Division of
Biondolino Corporations
yas EN alae Io Information for
Paragon Community
Healthcare, Inc.
BSN: USA-003446
to USA-003448
42 DEA DI No Objection | Florida Department
Mark of State Division of
4 aula Biondolino Corporations
yfat fat Information for
Cobalt Pharmacy,
Inc.
BSN: USA-003449
to USA-003451
43 Mary No Objection | Email- Oxycodone
Carter, and Anxiety
lab |4fa>/al | Bram D. BSN: USA-003452
to USA-003453
44 DEA DI No Objection | IPD DEA RFI-
Mark Cobalt Pharmacy,
Biondolino Inc., Re: Application
y fac [2 ule Fy for Registration
BSN: USA-003454
to USA-003518

 

 
Case 8:21-cv-00391-VMC-SPF Document 70 Filed 04/26/21 Page 8 of 10 PagelD 641

 

 

 

 

 

 

 

 

 

 

 

 

 

Henning te ‘ © breech

Exhibit Date Date Sponsoring Objection, Description of Exhibit
No. Identified | Admitted Witness Stipulation,
Admission
45 Thomas No Objection | Declaration of
Hamilton, Thomas Hamilton,
(/aalas | ¢:2b4| Pharm D. / Pharm D.
BSN: USA-003519
to USA-003545
46 Fheodore No Objection | Patient Discharge
sealed {Hl |ylae las] Feremen (Decent) Hoe
Biewdo line BSN: USA-003546
47 ‘Frreoctore No Objection | Patient Discharge
Sealed |4 Jotlar jy(relox| Ferguson (Deceased) Form-TB
MAE BSN: USA-003547
By owde fide to USA-003548
48 DEA DI 2016-2019 Paragon
Mark Tax Returns
Biondolino BSN: USA-003639
/ to USA-003782
: Tle
41 | alayfu\ 4 fay PROT A2OY (onazod

Tax (a Eturws

 

\

 
Case 8:21-cv-00391-VMC-SPF Document 70 Filed 04/26/21 Page 9 of 10 PagelD 642

Respectfully submitted on this 26" day of April, 2021,

BRIAN M. BOYNTON
Acting Assistant Attorney
General

Civil Division

MICHAEL D. GRANSTON
Deputy Assistant Attorney
General

Civil Division

GUSTAV W. EYLER
Director, Consumer Protection
Branch

/s/Scott B. Dahlquist
SCOTT B. DAHLQUIST

Trial Attorney

Consumer Protection Branch
U.S. Department of Justice
P.O. Box 386

Washington, D.C. 20044
Scott.B.Dahlquist@usdoj.gov
Telephone No. (202) 532-4602
Facsimile No. (202) 514-8742
Attorneys for the United States

KARIN HOPPMAN
Acting United States Attorney

/s/Lindsay S. Griffin
LINDSAY SAXE GRIFFIN

Assistant United States Attorney
Florida Bar No. 72761

400 North Tampa Street, Suite
3200

Tampa, FL 33602

Telephone No. (813) 274-6155
Facsimile No. (813) 274-6200
Lindsay.Griffin@usdoj.gov

/s/Thomas S. Rosso
THOMAS 8S. ROSSO

Trial Attorney

Consumer Protection Branch
U.S. Department of Justice
P.O. Box 386

Washington, D.C. 20044
Thomas.S.Rosso@usdoj.gov
Telephone No. (202) 734-8670
Facsimile No. (202) 514-8742
Case 8:21-cv-00391-VMC-SPF Document 70 Filed 04/26/21 Page 10 of 10 PagelD 643

CERTIFICATE OF SERVICE
I hereby certify that on this 26th day of April, 2021, I electronically filed
the foregoing with the Clerk of Court by using the CM/ECF system, which
will send a notice of electronic filing to all counsel of record who have entered
notices of appearance in this matter, and provided copies by e-mail or U.S.

Mail to all other parties or their counsel.

/s/Lindsay S. Griffin
Assistant U.S. Attorney

10
